DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (6,926,118) (hereafter Stevens).
Stevens discloses:
Claim 1: An anchor for securing a strand from an aperture in a wall having a front wall face and a back wall face defining a wall thickness there-between (Fig. 1; 10, 12), the aperture having a maximum height dimension and a maximum width dimension that is greater than the maximum height dimension (Col. 2, Lines 1-10), the anchor comprising: 
an anchor body member (Fig. 3; 18) having a longitudinal axis (Fig. 3; B) and a parallel longitudinal body length dimension (Fig. 3; see detail below) running from a strand attachment end (Fig. 3; see detail below) of the anchor body member to a hook attachment end of the anchor body member (Fig. 3; see detail below), a first wall engagement surface on a lateral side of the anchor body member (Fig. 3; 26), and a strand-securing aperture formed through the anchor body member adjacent the strand attachment end (Fig. 3; 30,34); 
a first hook member (Fig. 3; see detail below) attached to the anchor body member adjacent the hook attachment end and extending laterally there-from in a direction perpendicular to the longitudinal axis (Fig. 3; see detail below), the first hook member having a second wall engagement surface (Fig. 3; see detail below) intersecting and perpendicular to the first wall engagement surface (Fig. 3; see detail below); and 
a second hook member (Fig. 3; see detail below) attached to the first hook member and having a longitudinal hook length dimension running from a hook member attachment end to a free hook member end (Fig. 3; where 24 and 26 meet) and also having a third wall engagement surface (Fig. 3; see detail below) parallel to, spaced apart from and opposing the first wall engagement surface, the first and third engagement surfaces defining a slot having a slot width that is greater than the wall thickness (Col. 2, Lines 58-60 – in order for slot 26 to engage with the aperture the slot width must be greater than that of the wall).
wherein the longitudinal hook length dimension is less than the maximum aperture width dimension (Col. 2, Lines 58-60 – in order to be able to insert the hook into the aperture).  
While Stevens fails to specifically disclose a longitudinal hook length greater than the maximum aperture height dimension, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hook length greater than the maximum aperture height dimension in order to be able to lock the hook in place when in use.

    PNG
    media_image1.png
    721
    923
    media_image1.png
    Greyscale

Claim 2: A anchor according to claim 1 wherein the longitudinal body length dimension is greater than the maximum aperture width dimension (Col. 2, Lines 58-60 – in order for hook to engage with the aperture the body length dimension must be greater than that of the aperture width dimension).  
Claim 3: A anchor according to claim 1 wherein the anchor body and first and second hook members are formed as an integral monolithic anchor body (Fig. 3; see detail above).  
Claim 4: A anchor according to claim 3 wherein the integral monolithic anchor body is substantially planar (Fig. 4; 18).  
Claim 5: A anchor according to claim 1 further comprising: 
a locking mechanism (Fig. 3; 20, Col. 2, Lines 38-41) for securing the anchor to the wall when the anchor is in an installed condition in which a portion of the anchor is disposed through the aperture and a portion of the wall is disposed within the slot.  
Claim 6: A anchor according to claim 5 wherein the locking mechanism comprises a set screw threaded within a set screw passage through the second hook member for operative engagement with the back wall face when the anchor is in the installed condition.  
Claim 7: A method of anchoring a strand for suspension from an aperture in a vertical wall having a front wall face and a back wall face defining a wall thickness there-between (Fig. 1; 10, 12), the aperture having a maximum height dimension and a maximum width dimension that is greater than the maximum height dimension (Col. 2, Lines 1-10), the method comprising: 
providing a strand anchor comprising 
an anchor body member (Fig. 3; 18) having a longitudinal axis (Fig. 3; B) and a parallel longitudinal body length dimension (Fig. 3; see detail below) running from a strand attachment end (Fig. 3; see detail below) of the anchor body member to a hook attachment end of the anchor body member (Fig. 3; see detail below), a first wall engagement surface on a lateral side of the anchor body member (Fig. 3; 26), and a strand-securing aperture formed through the anchor body member adjacent the strand attachment end (Fig. 3; 30,34), 
a first hook member (Fig. 3; see detail below) attached to the anchor body member adjacent the hook attachment end and extending laterally there-from in a direction perpendicular to the longitudinal axis (Fig. 3; see detail below), the first hook member having a second wall engagement surface (Fig. 3; see detail below) intersecting and perpendicular to the first wall engagement surface (Fig. 3; see detail below), and 
a second hook member (Fig. 3; see detail below) attached to the first hook member and having a longitudinal hook length dimension running from a hook member attachment end to a free hook member end (Fig. 3; where 24 and 26 meet) and also having a third wall engagement surface (Fig. 3; see detail below) parallel to, spaced apart from and opposing the first wall engagement surface, the first and third engagement surfaces defining a slot having a slot width that is greater than the wall thickness (Col. 2, Lines 58-60 – in order for slot 26 to engage with the aperture the slot width must be greater than that of the wall), 
wherein the longitudinal hook length dimension is less than the maximum aperture width dimension and greater than the maximum aperture height dimension (Col. 2, Lines 58-60 – in order to be able to insert the hook into the aperture).  

    PNG
    media_image1.png
    721
    923
    media_image1.png
    Greyscale
  
securing the strand to the strand anchor using the strand-securing aperture (Col. 2, Lines 15-23); and placing the strand anchor in an installed condition in which a portion of the anchor is disposed through the aperture and a portion of the wall is disposed within the slot with at least a portion of the first wall engaging surface being adjacent or in contact with the front wall face and at least a portion of the third wall engaging surface being adjacent or in contact with the back wall face.  
While Stevens fails to specifically disclose a longitudinal hook length greater than the maximum aperture height dimension, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a hook length greater than the maximum aperture height dimension in order to be able to lock the hook in place when in use.
Claim 8: A method according to claim 7 wherein the action of placing the strand anchor in an installed condition includes: 
positioning the strand anchor (Fig. 3; 18) adjacent the wall aperture (Fig. 1; 10, 12) so that the second hook member is parallel to a portion of the wall aperture defining the maximum width dimension; 
inserting the second hook member through the portion of the wall aperture defining the maximum width dimension; and 
rotating the strand anchor to a vertical orientation so that the portion of the wall is received into the slot.  
Claim 9: A method according to claim 8 wherein the action of placing the strand anchor (Fig. 3; 18) in an installed condition further includes: 
translating the strand anchor downward until the second wall engagement surface engages the wall at an edge of the aperture (Fig. 1; 10, 12).  
Claim 10: A method according to claim 7 wherein the longitudinal body length dimension of the strand anchor is greater than the maximum aperture width dimension (Col. 2, Lines 58-60 – in order for hook to engage with the aperture the body length dimension must be greater than that of the aperture width dimension).    
Claim 11: A method according to claim 7 wherein the anchor body and first and second hook members are formed as a planar monolithic anchor body (Fig. 3; see detail above, Fig. 4; 18).
	Regarding claims 7-11, the examiner takes the position that the method of claims 7-11 are necessitated by the assembly of claims 1-5 because claims 7-11 fail to impose any additional structural limitations to those of claims 1-5. The steps can obviously be seen in the above rejections because the wall apertures, anchor body with hook and engagement surfaces and the strand securement aperture are all provided. Thus, the claimed method steps are shown and claims 7-11 are rejected.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635